Title: To Thomas Jefferson from Adam Stephen, [ca. 20] December 1776
From: Stephen, Adam
To: Jefferson, Thomas


                    
                        Sir
                        Camp on Delawar 30 miles from Philadelphia[ca. 20] Dec. 1776
                    
                    The Enemy like locusts Sweep the Jerseys with the Besom of destruction. They to the disgrace of a Civilisd Nation Ravish the fair Sex, from the Age of Ten to Seventy. The Tories are Baneful in pointing out the friends to the American Cause, and giving Notice of every Motion we make.
                    The Enemy have made greater progress than they themselves expected owing to the Weakness of our Counsels and our Attempt to mantain The Forts Washington and Lee.
                    Our Salvation under Heaven, depends on our Raising an Army Speedily. Every lover of Liberty should with Spirit promote the Recruiting Service.
                    Genl. Lee had the misfortune to be taken prisoner to the 13th Inst. He had Saunterd about three miles and a half from his Army -lodged the night before at a house recommended to him by a Colo. Vanhorn, a person in the Enemys Service, who is appointed to Sign pardons on the peoples Submission; and Stayd at the place untill ten O’Clock on the 13th, when 50 light horsemen Supposd to be detachd by Advice of Vanhorn, came to the house and carryd him off. He had thirteen men of a Guard but they were Stragling and Absent except three.
                    By accounts from Old France of Octob 1st. That Nation is on the Eve of a War with England.
                    I expect that we shall have hot Work as soon as the Delawar is frozen over.
                    If we lose Philadelphia and let it Stand, it will go near to Ruin us. They will open the port, give great prices for Wheat and flour and Seduce the Body of the People.
                    Three of Mr. Aliens Sons, and Jo. Galloway are with the Enemy in Trenton. A Frigate went in pursuit of the Reprisal Capt. Wicks  with Franklin on Board; Must they not have had Intelligence from a member of Congress? Would it not be adviseable to open the doors of Congress and have the Debates in publick? Let the Secret Business be done, by a Committee, or the Boards
                    of Admiralty and War; after the plan has been Settled by Committees of the Whole house in Secret. We Should then have a better Chance of distinguishd [distinguishing] the Spirited from the Languid Members—I wish you the Compliments of the Season & am Sr your hble St.,
                    
                        Adam Stephen
                    
                